DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent No. 1.520.612 (hereinafter “Potain”).
Regarding claims 1, 9-10, and 18 Potain discloses a hoisting system and method of using the same, comprising: 
a crown block (3); 
a traveling block (8); 
a cable assembly (6) that couples the crown block (3) to the traveling block (8); and 
at least one sheave assembly (7) moveable between and alternatively connectable to the crown (3) and traveling (8) blocks, 
wherein connection of the at least one sheave assembly (7) to the crown block (3) or to the traveling block (8) is accomplished remotely (i.e. via 27/34 etc. see lines 254-281 of translation),
the at least one sheave assembly (7) including one or more sheaves (10),
the traveling block (8) further comprising a sheave cluster (9) including a gap (G, see annotated figure 3 below) sized to accommodate (as per figure 2) the one or more sheaves (10) of the at least one sheave assembly (7),

    PNG
    media_image1.png
    287
    357
    media_image1.png
    Greyscale

Annotated Figures 1-2
wherein, within the gap (G), the cable assembly (6) runs from the crown block (3) to the at least one sheave assembly (7);
the hoisting system having:	
a first load capacity (as per figure 3) when the at least one sheave assembly (7) is connected to the crown block (3); and 
a second higher load capacity (as per figure 2) when the at least one sheave assembly (7) is connected to the traveling block (8).
Regarding claims 2, 11, and 19 Potain discloses the above hoisting system, and further discloses a first travel speed (see figure 3) when the at least one sheave assembly (7) is connected to the crown block (3); and a second lower travel speed (see figure 2) when the at least one sheave assembly (7) is connected to the traveling block (8).
Regarding claims 5 and 14 Potain discloses the above hoisting system, and further discloses the at least one sheave assembly (7) including a pin at a lower end (see figure 9); and the traveling block (8) including a pin receiver configured to engage the pin (i.e. see figure 9 in conjunction with lines 304-305).
Regarding claims 6 and 15 Potain discloses the above hoisting system, and further discloses the at least one sheave assembly (7) including a pair of arms (see figures 10-11) at an upper end; and the crown block (3) including an arm receiver (see figure 9) configured to engage the pair of arms.
Regarding claims 7, 16, and 20 Potain discloses the above hoisting system, and further discloses a top mounted compensator (C, see annotated figure below; i.e. pulley on boom) in (indirect) communication with the crown block (3). 

    PNG
    media_image2.png
    276
    267
    media_image2.png
    Greyscale

Regarding claims 8 and 17 Potain discloses the above hoisting system, and further discloses a drawworks (see line 187).

Response to Arguments
Applicant’s arguments with respect to the most current claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                             

/SANG K KIM/           Primary Examiner, Art Unit 3654